DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malwankar et al. (Pub. No. US2009/0248947) in view of Billi (Pub. No. US2015/0261709)
As per claim 11, Malwankar discloses a method for transmitting interrupt data across a data fabric (fig.2, e.g., PCI Express Fabric) connected to a plurality of enumerated devices, the method comprising:  (paragraph 43, i.e., methods for enabling servers in a multi-root system to share functions embedded in endpoint devices in a PCI Express fabric. The legacy configuration software 201 enumerates the PCI buses and discovers PCIe devices in the system as further cited in paragraph 26)
defining a common input/output (IO) virtual address (IOVA) space within the data fabric, (paragraph 29-30, 40, i.e., The proxy device uses a Type 0 configuration header, which presents the entire subsystem as a single "virtual endpoint" device to the server.  The proxy device can have all registers required by the PCI Specification. The proxy device executes by proxy a function of the target endpoint device that is located at the downstream of a fabric.  When the controlling server issues a transaction request, it addresses the transaction to the associated proxy device which examines its contents.) wherein the plurality of enumerated devices (paragraph 26,  i.e., the legacy configuration software 201 enumerates the PCI buses and discovers PCIe devices in the system.) comprises at least a plurality of host devices and wherein the IOVA space is shared by at least a portion of the plurality of host devices; (paragraph 41, i.e., The proxy configuration manager that determines endpoint capabilities and provides a copy of the configuration space to a proxy device associated with a controlling server)
defining at least one proxy message signaled interrupt;  and (paragraph 32-34, i.e., the proxy device includes a mechanism for receiving MSI and/or MSI-X transactions and for directing them to the associated server.)
transmitting at least one instance of the proxy message signaled interrupt from a first host to a second host of the at least portion of the plurality of host devices. (figure 2 & paragraph 34-35, i.e., the proxy interrupt conveyance mechanism may direct multiple MSIs and/or MSI-Xs to a plurality of proxy devices, each one of the proxy devices is coupled to an associated controlling server through a PCIe link. the proxy device includes flow control buffering for congestion management between the shared subsystem and the associated server as further cited in paragraph 32 )
 	Malwankar discloses all the limitations as the above but does not explicitly discloses a method for using non-transparent bridge(NTBs) entities to transmitting data across a data fabric connected to a plurality of enumerated device from a first network port to at least one second network port in support of networking functionality. However, Billi discloses this. (paragraph 17-18, 39-40, i.e., the non-transparent bridge also allows hosts on each side of the bridge to exchange information about the status.  The two NTB ports belong to the same PCIe switch chip. Using existing PCIe NTB it is possible to 
 It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Billi with the teaching of Malwankar so as to provide system with non-transparent memory bridging that enables the creation of multi root PCIe 
architectures with scalability on the order of tens of thousands of nodes with networking capabilities, advanced flow controls, and Input/Output (IO) virtualization so as to enhance the system performance.

As per claim 12, Malwankar discloses wherein the plurality of host devices comprises least one-hundred (100) host devices, and the method includes performing at least one of base address register (BAR) space hiding or BAR space conservation. (paragraph 4, i.e., The base PCIe switching structure of a single root complex has a tree topology,which addresses PCIe endpoints through a bus numbering scheme. The proxy configuration manager that determines endpoint capabilities and provides a copy of the configuration space to a proxy device associated with a controlling server as further cited in paragraph 41. The address translation can be one of the direct address translations where the addresses in the transactions are translated by adding an offset value or by using a lookup table as further cited in paragraph 30 )
 
As per claim 13, Malwankar discloses wherein: each of the plurality of enumerated devices is associated with a respective endpoint within the data fabric;  and the method further comprises defining one or 
 
As per claim 14, Malwankar discloses wherein the defining the at least one proxy message signaled interrupt comprises: allocating a plurality of message signaled interrupts from the second host of the plurality of host devices, each of the plurality of message signaled interrupts corresponding to an address in the data fabric;  (paragraph 33-34, i.e., an endpoint device alerts the proxy interrupt conveyance mechanism about pending interrupts by generating and sending MSI memory write transactions.)
assigning one or more of the plurality of message signaled interrupt s to the one or more VEPs by mapping, through a non-transparent bridge (NTB) translation, from the one or more VEPs to the address in the data fabric corresponding to the one or more of the plurality of message signaled interrupts. (paragraph 24, i.e., The proxy configuration manager may dynamically assign more functions or other functions to a controlling server according to its needs. the proxy device includes flow control buffering for congestion management between the shared subsystem and the associated server as further cited in paragraph 32) 
 
As per claim 15, Malwankar discloses wherein the transmitting the at least one proxy message signaled interrupt comprises writing a transaction layer packet (TLP) to the NTB translation. (paragraph 40, i.e., proxy devices that are implemented in the form of an ASIC, an FPGA, and/or a processor with dedicated 
Express protocol.)

 As per claim 16, Billi discloses all the limitations as the above but does not explicitly discloses using a direct memory access (DMA) engine associated with the second host to issue a write TLP command.(paragraph 46, i.e., The driver establishes IPC protocol that allows systems to discover each other and share the memory information.  IPC is done over message registers and data is typically transferred using DMA.  Events can be sent using Doorbell registers.  The events could be used by IPC 
or data transfer.)

As per claim 17, Malwankar discloses wherein the writing the TLP comprises using an application programming interface (API) function of the data fabric. (paragraph 32, i.e., The proxy device can be implemented in a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), or a processor with dedicated hardware and software for address translation, flow control buffering and extended configuration support.)
 
As per claim 18, Malwankar discloses wherein the at least one proxy message signaled interrupt is configured to be dynamically requested and assigned between hosts. (paragraph 24, i.e., The proxy configuration manager may dynamically assign more functions or other functions to a controlling server according to its needs. the proxy device includes flow control buffering for congestion management between the shared subsystem and the associated server as further cited in paragraph 32)
 

 
As per claim 20, Malwankar discloses wherein transmitting the at least one proxy message signaled interrupt comprises: writing directly into the common message signaled interrupt space from the first host;  and reading directly from the common message signaled interrupt space by the second host. (paragraph 39-40, i.e., configuration in which two functions of an endpoint device are accessed individually by two servers located in two separated root complexes.  Server 1 accesses function 1 of the shared endpoint device by sending transactions to proxy device 1.)
 
As per claim 21, Malwankar discloses wherein the defining the IOVA space comprises at least defining a common message signaled interrupt space, the method further comprising implementing an intermediary translation protocol for one or more of the at least portion of the plurality of host devices. (paragraph 43, i.e., Servers, proxy devices and endpoint devices use PCI Express transaction protocol to communicate.  A proxy configuration manager copies the configuration space of a target endpoint device to a proxy device associated with a controlling server.)
 
As per claim 22, Malwankar discloses wherein the transmitting the at least one proxy message signaled interrupt comprises performing a translation operation. (paragraph 41, i.e., The target device sends completion transactions back to the controlling server the same way, i.e., via the associated proxy device, which checks for transmission errors and performs an address translation) 

As per claim 23, Malwankar discloses The method further comprising: defining at least one second proxy message signaled interrupt;  and associating the at least one proxy message signaled interrupt with the at least one second proxy message signaled interrupt to perform a single function for a VEP. (paragraph 29-30, i.e., The proxy device uses a Type 0 configuration header, which presents the entire subsystem as a single "virtual endpoint" device to the server and enumerable  as part of a tree through a PCI device enumeration mechanism. The proxy device executes by proxy a function of the target endpoint device that is located at the downstream of a fabric.)
 
As per claim 24, Malwankar discloses the method further comprising utilizing a fabric manager (FM) process to configure at least a portion of the NTB entities. (paragraph 35, i.e., he proxy interrupt conveyance mechanism can be implemented with a data processing unit available in the fabric and/or co-located with the proxy configuration manager.  The proxy interrupt conveyance mechanism is capable of receiving multiple MSIs coming from a plurality of endpoint devices and may comprise an interrupt data buffer to maintain pending interrupts.)
 
As per claim 25, Malwankar disclose  the method further comprising: generating a topology map for the data fabric using at least the FM process;  using the FM process to determine a plurality of routes through the data fabric;  and generating a common topology record (TR) for the topology map from the plurality of routes. (paragraph 30-31, i.e., The address translation can be one of the direct address translations where the addresses in the transactions are translated by adding an offset value or by using a lookup table.) 
 

 
As per claim 27, Malwankar discloses the method  further comprising: generating a topology map for the data fabric;  generating a common topology record (TR) for the topology map, the common TR defining the topology map for each of the plurality of enumerated devices connected to the data fabric;  and utilizing the common TR to determine a route for the routing of the transmitted interrupt data. (paragraph 30-31, i.e., The address translation can be one of the direct address translations where the addresses in the transactions are translated by adding an offset value or by using a lookup table.)
 
As per claim 28, Malwankar discloses a Network apparatus for use in a multi-host device system, the network apparatus configured to perform at least one of base address register (BAR) space hiding or BAR space conservation in order to enable accommodation of a plurality of host devices which would otherwise exceed a BAR space capability of the system without either of said hiding or conservation, the network apparatus comprising; (paragraph 4, i.e., The base PCIe switching structure of a single root complex has a tree topology,which addresses PCIe endpoints through a bus numbering scheme. The proxy configuration manager that determines endpoint capabilities and provides a copy of the configuration space to a proxy device associated with a controlling server as further cited in paragraph 41. The address translation can be one of the direct address translations where the addresses in the 
a storage medium with at least one computer program configured to, when executed by a digital processing device, cause the network apparatus to: allocate data fabric address spaces to base address registers (BARs) of the plurality of host devices, wherein at least a portion of the data fabric address space comprises a private space not visible to the plurality of host devices;  and (paragraph 4, i.e., The base PCIe switching structure of a single root complex has a tree topology,which addresses PCIe endpoints through a bus numbering scheme. The proxy configuration manager that determines endpoint capabilities and provides a copy of the configuration space to a proxy device associated with a controlling server as further cited in paragraph 41)
assign unique IDs to the plurality of host devices, wherein at least a portion of the unique IDs are multiplexed to a single private ID. (paragraph 19, i.e., Servers therefore access functions of endpoint devices by sending request transactions to their associated proxy devices which then forward the transactions downstream to the target endpoint devices after checking for errors and performing an address translation.) (paragraph 29-30, 40, i.e., The proxy device uses a Type 0 configuration header, which presents the entire subsystem as a single "virtual endpoint" device to the server.  The proxy device can have all registers required by the PCI Specification. The proxy device executes by proxy a function of the target endpoint device that is located at the downstream of a fabric.  When the controlling server issues a transaction request, it addresses the transaction to the associated proxy device which examines its contents.)
Malwanka discloses all the limitations as the above but does not explicitly discloses assign unique IDs via at least utilization of at least a first portion and a second portion of a transaction layer packet (TLP) comprising the single private ID, the first portion of the TLP used to enable the multiplexing. However, Billi discloses this. (paragraph 11, 39, i.e., translation tables are set up for memory addresses 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Billi with the teaching of Malwankar so as to provide system with the generation of TLPs from both the Application Layer and the Configuration Space on the transmit side and checks for flow of  the transaction layer packet to creates and consume the request and completion packets that are backbone data transfer across the network fabric to  advanced flow controls so as to enhance the system performance.

As per claim 29, Malwanka discloses a  architecture for use with a plurality of host devices and a plurality of processors each comprising at least one respective root complex, the architecture comprising: 
computerized logic configured to utilize a known topology of the NTB data fabric to statically define a single common IO virtual address (IOVA) map associated with a shared memory space, wherein the shared memory sp ace comprises portions of host device memory that are exposed to each of the plurality of host devices connected to the NTB data fabric. (paragraph 29-30, 40, i.e., The proxy device uses a Type 0 configuration header, which presents the entire subsystem as a single "virtual endpoint" device to the server.  The proxy device can have all registers required by the PCI Specification. The proxy device executes by proxy a function of the target endpoint device that is located at the downstream of a fabric.  When the controlling server issues a transaction request, it addresses the transaction to the associated proxy device which examines its contents.)

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Billi with the teaching of Malwankar so as to provide system with non-transparent memory bridging that enables the creation of multi root PCIe 
architectures with scalability on the order of tens of thousands of nodes with networking capabilities, advanced flow controls, and direct access to reduce the latency and so as  to enhance the system performance.

As per claim 30, Malwanka discloses  wherein each of the plurality of processors is configured to define how the memory space is translated via a respective input/output memory management unit (IOMMU). (paragraph 19, i.e., expose functions of target endpoint devices to multiple servers without the need of having multi-root aware PCIe switches and multi-root aware endpoint devices.  Servers therefore access functions of endpoint devices by sending request transactions to their associated proxy devices which then forward the transactions downstream to the target endpoint devices)



As per claim 32, Billi discloses  wherein the transmitting the at least one instance of the proxy message to a plurality of network ports of respective ones of the at least portion of the plurality of network ports in a broadcast comprises transmitting utilizing at least an IP (Internet Protocol) networking protocol.(paragraph 46, i.e., The driver establishes IPC protocol that allows systems to discover each other and share the memory information.  IPC is done over message registers and data is typically transferred using DMA.  Events can be sent using Doorbell registers.  The events could be used by IPC or data transfer.)

As per claim 33, Billi discloses wherein the transmitting at least one instance of the proxy message signaled interrupt from a first network port to at least one second network port of the at least portion of 

AS per claim 34,  Billi discloses wherein the utilization of at least a first portion and a second portion of a transaction layer packet (TLP), the first portion of the TLP used to enable the multiplexing, comprises using a portion of an existing tag field of the TLP to specify a plurality of different unique combinations that may be associated with the single private ID. (paragraph 11, 39, i.e., translation tables are set up for memory addresses and transaction layer packets (TLPs), so that transactions are translated as they pass through the NTB ports. When a packet is received by the internal end point, the address field is extracted from the PCIe transaction layer packet.  The address and type are compared against BAR0 through BAR3. If the address falls within the window size of one of the BARs, the base address of the original address is replaced with the content of the corresponding Translated Base Address Register before the packet is forwarded.)



AS per claim 36, Billi discloses wherein the plurality of host devices are each configured so as to operate without a configuration space. ( paragraph 46, i.e., the NTB architecture can be considered a distributed NTB architecture based on a globally shared memory address space implementation and enables the creation of complex packets routing paths providing all the capabilities to build PCIe based clusters with large dimensions . The driver establishes IPC protocol that allows systems to discover each other and share the memory information.  IPC is done over message registers and data is typically transferred using DMA.)

As per claim 37, Billi discloses wherein the multi-host device system comprises a topology without a topology master. ( paragraph 46, i.e., the NTB architecture can be considered a distributed NTB architecture based on a globally shared memory address space implementation and enables the creation of complex packets routing paths providing all the capabilities to build PCIe based clusters with large dimensions . The driver establishes IPC protocol that allows systems to discover each other and share the memory information.  IPC is done over message registers and data is typically transferred using DMA.)


defining a common input/output  virtual address (IOVA) space within the data fabric, wherein the plurality of devices each comprises at least one networking-capable device and wherein the IOVA space is shared by at least a portion of the plurality of devices; (paragraph 29-30, 40, i.e., The proxy device uses a Type 0 configuration header, which presents the entire subsystem as a single "virtual endpoint" device to the server.  The proxy device can have all registers required by the PCI Specification. The proxy device executes by proxy a function of the target endpoint device that is located at the downstream of a fabric.  When the controlling server issues a transaction request, it addresses the transaction to the associated proxy device which examines its contents.) 
creating at least one virtual message signaled interrupt (MSI) based at least on a corresponding one of a previously assigned MSI; and(paragraph 32-34, i.e., the proxy device includes a mechanism for receiving MSI and/or MSI-X transactions and for directing them to the associated server.)
transmitting at least one instance of the virtual message signaled interrupt from a first networking-capable device to at least one second networking capable device of the at least portion of the plurality of devices. (figure 2 & paragraph 34-35, i.e., the proxy interrupt conveyance mechanism may direct multiple MSIs and/or MSI-Xs to a plurality of proxy devices, each one of the proxy devices is coupled to an associated controlling server through a PCIe link. the proxy device includes flow control buffering for congestion management between the shared subsystem and the associated server as further cited in paragraph 32 )
 	Malwankar discloses all the limitations as the above but does not explicitly discloses a method for using non-transparent bridge(NTBs) entities to transmitting data across a data fabric connected to a plurality of enumerated device from a first network port to at least one second network port in support of networking functionality. However, Billi discloses this. (paragraph 17-18, 39-40, i.e., 
 It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Billi with the teaching of Malwankar so as to provide system with non-transparent memory bridging that enables the creation of multi root PCIe 
architectures with scalability on the order of tens of thousands of nodes with networking capabilities, advanced flow controls, and Input/Output (IO) virtualization so as to enhance the system performance.

AS per claim 39, Malwankar discloses A network architecture for use with a plurality of host devices and a plurality of processors each comprising at least one respective root complex, the architecture configured to enable symmetric peer-to-peer communication between each of the plurality of host devices, the network architecture comprising: (paragraph 29-30, 40, i.e., The proxy device uses a Type 0 configuration header, which presents the entire subsystem as a single "virtual endpoint" device to the server.  The proxy device can have all registers required by the PCI Specification. The proxy device executes by proxy a function of the target endpoint device that is located at the downstream of a fabric.  When the controlling server issues a transaction request, it addresses the transaction to the associated proxy device which examines its contents.)

computerized logic configured to utilize a known topology of the data fabric to statically define a single common 10 virtual address (IOVA) map associated with a shared memory space, wherein the shared memory space comprises portions of host device memory that are exposed to each of the plurality of host devices connected to the NTB data fabric, thereby 15 enabling said symmetric peer-to-peer communication between at least any two of the plurality of host devices. (paragraph 29-30, 40, i.e., The proxy device uses a Type 0 configuration header, which presents the entire subsystem as a single "virtual endpoint" device to the server.  The proxy device can have all registers required by the PCI Specification. The proxy device executes by proxy a function of the target endpoint device that is located at the downstream of a fabric.  When the controlling server issues a transaction request, it addresses the transaction to the associated proxy device which examines its contents.)
Malwankar discloses all the limitations as the above but does not explicitly discloses non-transparent bridge (NTB) data fabric connected to the plurality of host devices configured to enable symmetric peer-to-peer communication between each of the plurality of host devices, the network. However, Billi discloses this. (paragraph 17-18, 39-40, i.e., the non-transparent bridge also allows hosts on each side of the bridge to exchange information about the status.  The two NTB ports belong to the same PCIe switch chip. Using existing PCIe NTB it is possible to connect few different systems or switches and it is possible to communicate between multiple CPUs or between a CPU and multiple PCIe end points (EP). PCIe Upstream-NTB fabric configuration with many PCIe transparent bridging ports, downstream ports, connected to the root complex providing an efficient way to connect multiple root 
 It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Billi with the teaching of Malwankar so as to provide system with non-transparent memory bridging that enables the creation of multi root PCIe 
architectures with scalability on the order of tens of thousands of nodes with networking capabilities, advanced flow controls, and Input/Output (IO) virtualization so as to enhance the system performance.

As per claim 40, Malwankar discloses  wherein the symmetric peer-to-peer communication comprises each of (i) response to a request; and (ii) initiation of an unsolicited request. (paragraph 40, i.e., Many algorithms are contemplated that can be implemented to perform complex routing function between multiple ports and end points.  Using these mechanisms, the non-transparent bridge also allows hosts on each side of the bridge to exchange information about the status through scratchpad registers, doorbell registers, and heartbeat messages.  The two NTB ports belong to the same PCIe switch chip.)

As per claim 41, Billi discloses wherein the shared memory space comprises a plurality of ranges corresponding to respective ones of the plurality of host devices, and wherein the plurality of ranges can be assigned dynamically. (paragraph 17-18, 39-40, i.e., the non-transparent bridge also allows hosts on each side of the bridge to exchange information about the status.  The two NTB ports belong to the 
Response to Amendment
3.	Applicant's amendment filed on 2/8/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 
	a.	In response to Applicant’s argument that Malwankar fails to disclose a method for using non-transparent bridge(NTBs) entities to transmitting data across a data fabric connected to a plurality of enumerated device from a first network port to at least one second network port in support of networking functionality. However, Billi discloses this. (paragraph 17-18, 39-40, i.e., the non-transparent bridge also allows hosts on each side of the bridge to exchange information about the status.  The two NTB ports belong to the same PCIe switch chip. Using existing PCIe NTB it is possible to connect few different systems or switches and it is possible to communicate between multiple CPUs or between a CPU and multiple PCIe end points (EP). PCIe Upstream-NTB fabric configuration with many PCIe transparent bridging ports, downstream ports, connected to the root complex providing an efficient way to connect multiple root complex and different PCIe end points in the same fabric enabling the creation of hybrid multi root PCIe fabric with PCIe end point virtual sharing capabilities and node to node internetworking capability with high scalability in a network fabric.)



	c. In response to Applicant’s argument that Malwanka fails to disclose wherein a first of the plurality of host devices may communicate with a target one of the plurality of host devices via the NTB data fabric without access of a configuration space associated with the target one host device. However, Billi discloses this. ( paragraph 46, i.e., the NTB architecture can be considered a distributed NTB architecture based on a globally shared memory address space implementation and enables the creation of complex packets routing paths providing all the capabilities to build PCIe based clusters with large dimensions . The driver establishes IPC protocol that allows systems to discover each other and share the memory information.  IPC is done over message registers and data is typically transferred using DMA.)

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2185
/TIM T VO/            Supervisory Patent Examiner, Art Unit 2185